 

Exhibit 10.4

 

DATED: March 23, 2017

 

INSPIRED GAMING (UK) LIMITED (1)

 

and

 

  STEWART BAKER (2)

 

EMPLOYMENT CONTRACT

 

 

 

 

PARTIES

  

(1)Inspired Gaming (UK) Limited incorporated and registered in England and Wales
with company number 03565640 whose registered office is at 3 The Maltings,
Wetmore Road, Burton On Trent, Staffordshire, DE14 1SE (Company).

 

(2)The Employee as per Schedule 1 (“You”).

 

AGREED TERMS

 

1.           INTERPRETATION

 

1.1The definitions and rules of interpretation in this clause 1 apply in this
agreement.

 

Capacity: as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity.

 

Commencement Date: See Schedule 1.

 

Confidential Information: information (whether or not recorded in documentary
form, or stored on any magnetic or optical disk or memory) relating to the
business, products, affairs and finances of the Company or any Group Company for
the time being confidential to the Company or any Group Company and trade
secrets including, without limitation, technical data and know-how relating to
the business of the Company or of any Group Company or any of their suppliers,
clients, customers, agents, distributors, shareholders or management such as
price lists, rental lists, terms of business, customer details and locations
that you create, develop, receive or obtain in connection with the Employment,
whether or not such information (if in anything other than oral form) is marked
confidential.

 

Copies: copies or records of any Confidential Information in whatever form
(including, without limitation, in written, oral, visual or electronic form or
on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.

 

 2 

 

 

Employment: your employment by the Company on the terms of this agreement.

 

Employment IPRs: Intellectual Property Rights created by you in the course of
your employment with the Company (whether or not during working hours or using
the premises or resources of the Company) including but not limited to any
rights related to gambling and lottery services, server-based gaming, virtual
sports betting, electronic table gaming, licensing of gaming software, sale,
rental and lease of gaming machines and equipment, provision of betting and
lottery content, video lottery terminals, ticket dispensing apparatus and
distribution of betting and lottery content online or via mobile, remote and
field support related to the provision of the aforementioned and anything
ancillary which is materially similar to such goods and services.

 

Employment Inventions: any Invention which is made wholly or partially by you at
any time during the course of your employment with the Company (whether or not
during working hours or using premises or resources or the Company, and whether
or not recorded in material form).

 

Garden Leave: any period during which the Company has exercised its rights under
clause 16.

 

Group Company: the Company, any company of which it is a Subsidiary (its holding
company) and any Subsidiaries of the Company or of any such holding company.

 

Incapacity: any sickness, injury or other medical disorder or condition which
prevents you from carrying out your duties.

 

Intellectual Property Rights: patents, rights to inventions, copyright and
related rights, trade marks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world.

 

 3 

 

 

Invention: any invention, idea, discovery, development, improvement or
innovation, whether or not patentable or capable of registration, and whether or
not recorded in any medium.

 

Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this agreement or not) relating to your employment
under this agreement other than as expressly set out in this agreement or any
documents referred to in it.

 

Restricted Business: the business of gambling and lottery services, server-based
gaming, virtual sports betting, electronic table gaming, licensing of gaming
software, sale, rental and lease of gaming machines and equipment, provision of
betting and lottery content, video lottery terminals, ticket dispensing
apparatus and distribution of betting and lottery content online or via mobile,
remote and field support and development related to the provision of the
aforementioned and anything ancillary which is materially similar to such goods
and services and any other business of the Company from time to time or those
parts of the business of the Company and any Group Company with which you were
involved to a material extent in the six months before Termination.

 

Restricted Customer: any firm, company or person who, during the six month(s)
before Termination, was a customer or prospective customer of or was in the
habit of dealing with the Company or any Group Company with whom you had contact
or management responsibility for or about whom you became aware or informed in
the course of your Employment or regarding whom you had access to confidential
information.

 

Restricted Person: anyone employed or engaged by the Company or any Group
Company at a management level or in a sales, business development, finance, IT
operations or development role who could materially damage the interests of the
Company or any Group Company if they left their employment or were involved in
any Capacity in any business concern which competes with any Restricted Business
and with whom you dealt or had personal contact within the six month(s) before
Termination in the course of your employment but excluding anyone employed
solely in an administrative, clerical or unskilled manual role.

 

 4 

 

 

Staff Handbook: the staff handbook of the Company as amended from time to time.

 

Subsidiary and Holding Company: mean a "subsidiary" and "holding company" as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c) as a member of another company even if its shares
in that other company are registered in the name of (a) another person (or its
nominee), whether by way of security or in connection with the taking of
security, or (b) a nominee.

 

Termination: the termination (including the termination date) of your Employment
with the Company however caused.

 

1.2The headings in this agreement are inserted for convenience only and shall
not affect its construction.

 

1.3A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.4Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

1.5Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

1.6The schedules to this agreement form part of (and are incorporated into) this
agreement.

 

 5 

 

 

2.TERM OF APPOINTMENT

 

2.1Your Employment commenced on the Commencement Date and shall continue,
subject to the remaining terms of this agreement, until terminated by either
party giving the other not less than the notice period specified in Schedule 1.
Your date of commencement of continuous Employment, if different is as stated in
Schedule 1.

 

2.2Probationary Period. There is no probationary period in this employment

 

3.EMPLOYEE WARRANTIES

 

3.1You represent and warrant to the Company that, by entering into this
agreement or performing any of your obligations under it, you will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on you and you undertake to indemnify the Company
against any claims, costs, damages, liabilities or expenses which the Company
may incur as a result if you are in breach of any such obligations.

 

3.2You also warrant and represent that you are entitled to work in the United
Kingdom without any additional approvals and will notify the Company immediately
if you cease to be so entitled during the Employment.

 

4.DUTIES

 

4.1You shall serve the Company in the role detailed in Schedule 1 or such other
role and with such duties as the Company considers appropriate from time to
time.

 

4.2During your Employment you shall:

 

(a)unless prevented by Incapacity, devote the whole of your time, attention and
abilities to the business of the Company (and any Group Company) as required;

 

 6 

 

 

(b)faithfully and diligently exercise such powers and perform such duties as may
from time to time be assigned to you;



(c)comply with all reasonable and lawful directions given to you;



(e)report your own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or director of any Group Company to the HR director or General
Counsel immediately on becoming aware of it;



(f)use your best endeavours to promote, protect, develop and extend the business
of the Company; and



(g)consent to the Company monitoring and recording any electronic communications
or other systems the Company has for the purpose of ensuring that any rules the
Company has are being complied with or for any other legitimate business
purpose.

 

4.3You shall comply with any and all anti-corruption, conflict of interest,
hospitality and gifts and bribery policy(ies) and related procedures of the
Company at all times.

 

4.4You shall comply with any rules, policies and procedures set out in the Staff
Handbook a copy of which is available from HR and has been given to you (and is
also available on the Company intranet). The Staff Handbook does not form part
of this agreement and the Company may amend it at any time. To the extent that
there is any conflict between the terms of this agreement and the Staff
Handbook, this agreement shall prevail.

 

4.5All documents, manuals, hardware and software provided for your use by the
Company, and any data or documents (including copies) produced, maintained or
stored on the computer systems of the Company or other electronic equipment
(including mobile phones), remain the property of the Company.

 

4.6As a global business, the Group is obliged to comply with the gaming laws in
all territories and jurisdictions in which the Group operates (and is regulated
by) from time to time. You have a duty to comply with all relevant gaming laws
and to keep your manager informed if you are aware of any other employee having
breached any of these laws and/or regulations.

 

 7 

 

 

5.PLACE OF WORK

 

5.1Your normal place of work is as detailed in Schedule 1 or such other place on
a temporary or permanent basis as the Company may reasonably require.

 

5.2You agree to travel on any business of the Company (both within the United
Kingdom or abroad) as may be required for the proper performance of your duties.

 

5.3Unless expressly stated otherwise in Schedule 1 during the Employment you
shall not be required to work outside the United Kingdom for any continuous
period of more than one month.

 

6.HOURS OF WORK

 

6.1Your normal working hours shall be as detailed in Schedule 1 together with
such additional hours as are necessary for the proper performance of your duties
including varied shifts, nights and weekend work where required. You acknowledge
that you shall not receive further remuneration in respect of additional hours
unless expressly agreed in writing in advance.

 

7.SALARY

 

7.1You shall be paid an initial salary as detailed in Schedule 1.

 

7.2Your salary shall accrue from day to day and be payable monthly in arrears on
or about the 1st working day of the following month directly into your bank or
building society. Where the 1st is a weekend or bank holiday you will be paid on
the Friday before the weekend/bank holiday.

 

7.3Your salary may be reviewed annually, the first such review to take place not
less than one year after Commencement at the time of any Company-wide review
(usually early in the calendar year). The Company is under no obligation to
award an increase following a Salary review. There will be no review of the
Salary after notice has been given by either party to terminate the Employment.

 

7.4The Company may deduct from the salary any money owed to any Group Company by
the Employee.

 

 8 

 

 

8.EXPENSES

 

8.1The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred in the course of your
Employment, subject to production of VAT receipts or other appropriate evidence
of payment and the policies of the Company on expenses as communicated to you
from time to time and/or as set out in the Staff Handbook.

 

8.2Any credit card supplied by the Company shall be used only for expenses
incurred by you in the course of the Employment.

 

9.HOLIDAYS

 

9.1You shall be entitled to the number of days' paid holiday in each holiday
year set out in Schedule 1. The holiday year of the Company runs between 1st
January and 31st December. If the Employment commences or terminates part way
through a holiday year, your entitlement during that holiday year shall be
calculated on a pro-rata basis.

 

9.2Holiday shall be taken at such time or times as shall be approved in advance
by your manager. You shall not without the consent of your manager carry forward
any accrued but untaken holiday entitlement to a subsequent holiday year.

 

9.3You shall have no entitlement to payment in lieu of accrued but untaken
holiday except on termination. The amount of such payment in lieu shall be
1/260th of your (full-time equivalent) salary for each untaken day of the
entitlement for the holiday year in which Termination takes place. No days may
be carried forward from the preceding holiday year for this purpose.

 

9.4If on Termination you have taken in excess of your accrued holiday
entitlement, the Company shall be entitled to recover from you by way of
deduction from any payments due to you, or otherwise, one day's pay calculated
at 1/260th of the (full-time equivalent) salary for each excess day.

 

9.5If either party has served notice to terminate the Company may require you to
take any accrued but unused holiday entitlement during the notice period. Any
accrued but unused holiday entitlement shall be deemed to be taken during any
period of Garden Leave.

 

 9 

 

 

10.INCAPACITY

 

10.1Subject to your compliance with the sickness absence procedures of the
Company (as amended from time to time), if you continue to receive payment and
benefits (other than statutory sick pay) during any period of absence due to
Incapacity this is entirely at the discretion of the Company. Any indicative
potential entitlements are included in Schedule 1 and any payments shall be
inclusive of any statutory sick pay due in accordance with applicable
legislation in force at the time of absence.

 

10.2If your pay during any period of Incapacity is reduced or you are paid SSP
only, the level of contributions in respect of your membership of the Inspired
Gaming Group Pension Scheme may continue, subject to the relevant pension scheme
rules in force at the time of absence.

 

10.3You agree to consent to medical examinations (at the expense of the Company)
by a doctor nominated by the Company should the Company so require. You agree
that any report produced in connection with any such examination may be
disclosed to the Company and the Company may discuss the contents of the report
with the relevant doctor.

 

10.4If the Incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, you shall immediately notify HR of
that fact and of any claim, compromise, settlement or judgment made or awarded
in connection with it and all relevant particulars that the Company may
reasonably require. You shall, if required, refund to the Company that part of
any damages or compensation recovered relating to the loss of earnings for the
period of the Incapacity as the Company may reasonably determine less any costs
borne in connection with the recovery of such damages or compensation, provided
that the amount to be refunded shall not exceed the total amount paid to you by
the Company in respect of the period of Incapacity.

 

 10 

 

 

10.5The rights of the Company to terminate your Employment under the terms of
this agreement apply even when such termination would or might cause you to
forfeit any entitlement to sick pay, insurance or other benefits.

 

11.OUTSIDE INTERESTS

 

11.1Subject to clause 11.2, during your employment you shall not, except as a
representative of the Company or with prior written approval, whether paid or
unpaid, be directly or indirectly engaged, concerned or have any financial
interest in any Capacity in any other business, trade, profession or occupation
(or the setting up of any business, trade, profession or occupation).

 

11.2Notwithstanding clause 11.1, you may hold an investment by way of shares or
other securities of not more than 5% of the total issued share capital of any
company (whether or not it is listed or dealt in on a recognised stock exchange)
where such company does not carry on a business similar to or competitive with
any business for the time being carried on by any Group Company.

 

11.3You agree to disclose to the Company any matters relating to your spouse or
civil partner (or anyone living as such), children or parents which may, in the
reasonable opinion of the Company, be considered to interfere, conflict or
compete with the proper performance of your obligations under this agreement.

 

12.CONFIDENTIAL INFORMATION

 

12.1Without prejudice to your common law duties, you shall not (except in the
proper course of your duties, as authorised or required by law or as authorised
by senior management, either during your Employment or at any time after
Termination (howsoever arising)):

 

(a)use any Confidential Information; or

(b)make or use any Copies; or

(c)disclose any Confidential Information to any person, company or other
organisation whatsoever.

 

 11 

 

 

12.2The restriction in clause 12.1 does not apply to any Confidential
Information which is or becomes in the public domain other than through
unauthorised disclosure by you.

 

12.3You shall be responsible for protecting the confidentiality of the
Confidential Information and shall:

 

(a)use your best endeavours to prevent the use or communication of any
Confidential Information by any person, company or organisation (except in the
proper course of his duties, as required by law or as authorised by the Company;
and

(b)inform the Company immediately upon becoming aware, or suspecting, that any
such person, company or organisation knows or has used any Confidential
Information.

 

12.4All Confidential Information and Copies shall be the property of the Company
and shall be handed over to HR or other nominated person by you on Termination,
or at the request of the Company, at any time during your Employment.

 

13.INTELLECTUAL PROPERTY

 

13.1You shall give the Company full written details of all Inventions and of all
works embodying Intellectual Property Rights made wholly or partially by you at
any time during the course of your Employment which relate to, or are capable of
being used in, the business of any Group Company. You acknowledge that all
Intellectual Property Rights subsisting (or which may in the future subsist) in
all such Inventions and works shall automatically, on creation, vest in the
Company absolutely. To the extent that they do not vest automatically, you hold
them on trust for the Company. You agree promptly to execute all documents and
do all acts as may, in the opinion of the Company, be necessary to give effect
to this clause 13.1.

 

13.2You hereby irrevocably waive all moral rights under the Copyright, Designs
and Patents Act 1988 (and all similar rights in other jurisdictions) which you
have or will have in any existing or future works referred to in clause 13.1.

 

 12 

 

 

13.3You hereby irrevocably appoint the Company to be your attorney to execute
and do any such instrument or thing and generally to use your name for the
purpose of giving the Company or its nominee the benefit of this clause 13. You
acknowledge in favour of a third party that a certificate in writing signed by
the Company that any instrument or act falls within the authority conferred by
this clause 13 shall be conclusive evidence that such is the case.

 

13.4Any additional Intellectual Property provisions are contained in Schedule 3.

 

14.PAYMENT IN LIEU OF NOTICE

 

14.1Notwithstanding clause 2, the Company may, in its sole and absolute
discretion, terminate the Employment at any time and with immediate effect by
paying a sum in lieu of notice (Payment in lieu) equal to the basic salary (as
at Termination) which you would have been entitled to receive under this
agreement during the notice period referred to in Schedule 1 (or, if notice has
already been given, during the remainder of the notice period) less income tax
and National Insurance contributions. For the avoidance of doubt, the Payment in
lieu shall not include any element in relation to:

 

(a)any bonus or commission payments that might otherwise have been due during
the period for which the Payment in lieu is made;



(b)any payment in respect of benefits which you would have been entitled to
receive during the period for which the Payment in lieu is made; and



(c)any payment in respect of any holiday entitlement that would have accrued
during the period for which the Payment in lieu is made.

 

14.2You shall have no right to receive a Payment in lieu unless the Company has
exercised its discretion in clause 14.1. Nothing in this clause 14 shall prevent
the Company from terminating your Employment in breach.

 

15.TERMINATION WITHOUT NOTICE

 

15.1The Company may also terminate your Employment with immediate effect without
notice and with no liability to make any further payment to you (other than in
respect of amounts accrued due at the date of Termination) if you:

 

 13 

 

 

(a)are guilty of any gross misconduct whether directly affecting the business of
any Group Company or otherwise; or



(b)commit any serious or repeated breach or non-observance of any of the
provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions; or



(c)are, in the reasonable opinion of the Company, grossly negligent and/or
incompetent in the performance of your duties; or



(d)are declared bankrupt or make any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984; or



(e)are convicted of any criminal offence (including, potentially, any traffic
offence; or



(f)cease to hold any professional qualification required as per Schedule 1; or



(g)become of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health; or



(h)cease to be eligible to work in the United Kingdom; or



(i)are guilty of any fraud or dishonesty or act or fail to act in any other
manner which in the opinion of the Company brings or is likely to or could bring
any Group Company into disrepute or is materially adverse to the interests of
any Group Company; or



(j)breach the Gambling Act or any other gaming legislation whether in the UK or
in other territories in which the Group operates and/or any associated licence
conditions or codes of practice; or



(k)are guilty of a serious breach of any rules issued by the Company from time
to time (including regarding its electronic communications systems).

 

15.2The rights of the Company under clause 15.1 are without prejudice to any
other rights that it might have at law to terminate the Employment or to accept
any breach of this agreement by you as having brought the agreement to an end.
Any delay by the Company in exercising it rights to terminate shall not
constitute a waiver thereof.

 

 14 

 

 

16.GARDEN LEAVE

 

16.1Following service of notice to terminate being given by either party, or if
you purport to Terminate the Employment in breach of contract, the Company may
by written notice place you on Garden Leave for the whole or part of the
remainder of your Employment.

 

16.2During any period of Garden Leave:

 

(a)The Company shall be under no obligation to provide any work to you and may
revoke any powers you hold on behalf of the Company or any Group Company;



(b)The Company may require you to carry out alternative duties or to only
perform such specific duties as are expressly assigned to you, at such location
(including your home) as the Company may decide;



(c)You shall continue to receive your basic salary and all contractual benefits
in the usual way and subject to the terms of any benefit arrangement;



(d)You shall remain an employee of the Company and bound by the terms of this
agreement;



(e)You shall ensure that your manager and HR know where you will be and how you
can be contacted during each working day (except during any periods taken as
holiday in the usual way);



(f)The Company may exclude you from any premises of any Group Company; and



(g)The Company may require you not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
any Group Company.

 

17.OBLIGATIONS UPON TERMINATION

 

17.1On Termination (however arising) or, if earlier, at the start of a period of
Garden Leave following the service of notice or Termination, purported or
otherwise, by you, you shall:

 

(a)subject to clause 17.2 if applicable, immediately deliver to the Company all
documents, books, materials, records, correspondence, papers and information (on
whatever media and wherever located) relating to the business or affairs of any
Group Company or their business contacts, any keys, credit card and any other
property of any Group Company including any car or other asset provided to you,
which is in your possession or under your control;

 

 15 

 

 

(b)irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in your possession or under your control outside the
premises of the Company; and



(c)provide a signed statement that you have complied fully with your obligations
under this clause 17.1 together with such reasonable evidence of compliance as
the Company may request.

 

17.2Where you have been placed on Garden Leave you shall not be required by
clause 17.1 to return until the end of the Garden Leave period any property
provided to you as a contractual benefit for personal use.

 

17.3You hereby irrevocably appoint the Company to be your attorney to execute
and do any such instrument or thing and generally to use your name for the
purpose of giving the Company or its nominee the full benefit of clause 17.1(a).

 

17.4On Termination however arising you shall not be entitled to any compensation
for the loss of any rights or benefits under any share option, bonus, long-term
incentive plan or other profit sharing scheme, if any, operated by any Group
Company in which you may participate.

 

17.5You will comply with the part termination restrictions contained in Schedule
2.

 

18.DISCIPLINARY AND GRIEVANCE PROCEDURES

 

18.1You are subject to the disciplinary and grievance procedures of the Company,
copies of which are available from HR. These procedures do not form part of your
contract of employment.

 

18.2If you want to raise a grievance, you may apply in writing to HR in
accordance with the grievance procedure of the Company.

 

 16 

 

 

18.3If you wish to appeal against a disciplinary or grievance decision you may
apply in writing to HR in accordance with the procedure of the Company.

 

18.4The Company may suspend you from any or all of your duties where appropriate
during any period in which the Company is investigating any disciplinary,
grievance or other matter.

 

18.5During any period of suspension:

 

(a)you shall continue to receive your basic salary and all contractual benefits
in the usual way;



(b)you shall remain an employee of the Company and bound by the terms of this
agreement;



(c)you shall ensure that HR knows where you will be and how you can be contacted
during each working day (except during any periods taken as holiday in the usual
way);



(d)the Company may exclude you from your place of work or any other premises of
the Company or any Group Company; and



(e)the Company may require you not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company.

 

19.PENSIONS

 

19.1You will be auto enrolled into the Inspired Gaming Group Flexible Retirement
pension scheme of the Company (or such other, if any, registered pension scheme
as you may be invited participate in as may be established by the Company
(Scheme(s)) subject to the rules of the Scheme(s) and the tax reliefs and
exemptions available from HM Revenue & Customs, in both cases as amended from
time to time. Full details of your entitlements, if any, are in Schedule 1 and
full details of the Scheme(s) are available from HR. Contributions made into the
Flexible Retirement pension scheme will be made via salary exchange. Further
details on salary exchange are available from the HR Department.

 

 17 

 

 

19.2You shall pay such contributions to the Scheme as may be required by the
rules of the Scheme as amended from time to time.

 

19.3Subject to the statutory minimum and HM Revenue & Customs requirements the
Company may vary the Scheme at any time.

 

19.4A contracting-out certificate is not in force in respect of your Employment.

 

20.DATA PROTECTION

 

20.1You confirm that you have read and understand the data protection policy of
the Company, a copy of which is available from HR. The Company is entitled to
make changes to its data protection policy, but will notify employees in writing
of any such changes.

 

20.2You shall comply with the data protection policy when processing personal
data in the course of employment including personal data relating to any
employee, customer, client, supplier or agent of any Group Company.

 

20.3You consent to any Group Company processing data relating to you for legal,
personnel, administrative and management purposes and in particular to the
processing of any sensitive personal data (as defined in the Data Protection Act
1998) relating to you, including, as appropriate:

 

(a)information about your physical or mental health or condition in order to
monitor sick leave and take decisions as to your fitness for work; or



(b)your racial or ethnic origin or religious or similar information in order to
monitor compliance with equal opportunities legislation; or



(c)information relating to any criminal proceedings in which you have been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

 

 18 

 

 

20.4The Company may make such information available to any Group Company, those
who provide products or services to any Group Company (such as advisers and
payroll administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential purchasers of the
Company or the business in which you work.

 

20.5You consent to the transfer of such information to the business contacts of
any Group Company outside the European Economic Area in order to further their
business interests even where the country or territory in question does not
maintain adequate data protection standards.

 

21.COLLECTIVE AGREEMENTS

 

21.1There is no collective agreement which directly affects your Employment.

 

22.RECONSTRUCTION AND AMALGAMATION

 

22.1If your Employment is terminated at any time by reason of any reconstruction
or amalgamation of any Group Company, whether by winding up or otherwise, and
you are offered employment with any concern or undertaking involved in or
resulting from the reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this agreement, you shall have no claim against the Company or any other
undertaking arising out of or connected with such termination.

 

22.2You consent to the transfer of your Employment under this agreement to an
Associated Employer at any time during your Employment.

 

23.NOTICE

 

23.1A notice given to a party under this agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address or fax number given in
this agreement or as otherwise notified in writing to the other party.

 

23.2Any such notice shall be deemed to have been received:

 

(a)if delivered by hand, at the time the notice is left at the address or given
to the addressee; or

 

 19 

 

 

 



(b)in the case of pre-paid first class UK post or other next working day
delivery service, at 9.00 am two business days after posting or at the time
recorded by the delivery service; or



(c)in the case of fax, at the time of transmission.



 

23.3A notice shall have effect from the earlier of its actual or deemed receipt
by the addressee. For the purpose of calculating deemed receipt:

 

(a)all references to time are to local time in the place of deemed receipt; and



(b)if deemed receipt would occur on a Saturday or Sunday or a public holiday
when banks are not open for business, deemed receipt is at 9.00 am on the next
business day.

 

23.4A notice required to be given under this agreement shall not be validly
given if sent by e-mail.

 

23.5This clause does not apply to the service of any proceedings or other
documents in any legal action.

 

24.ENTIRE AGREEMENT

 

24.1This agreement (and any document referred to in it) constitutes the whole
agreement between the parties (and in the case of the Company, as agent for any
Group Companies) and supersedes any previous arrangement, understanding or
agreement between them relating to the subject matter of this agreement.

 

24.2Each party warrants to the other parties that, in entering into this
agreement (and any document referred to in it), it does not rely on any
statement, representation, assurance or warranty of any person (whether a party
to this agreement or not) other than as expressly set out in this agreement (or
those documents).

 

24.3Each party agrees and undertakes to the other parties that the only rights
and remedies available to it arising out of or in connection with this agreement
or its subject matter shall be solely for breach of contract, in accordance with
the provisions of this agreement.

 

 20 

 

 

24.4Nothing in this clause 25 shall limit or exclude any liability for fraud.

 

25.VARIATION

 

No variation of this agreement shall be effective unless it is in writing and
notified to you. Any material adverse changes will normally need to be signed by
the parties (or their authorised representatives).

 

26.COUNTERPARTS

 

This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

27.THIRD PARTY RIGHTS

 

No person other than a party to this agreement or a Group Company may enforce
any of its terms.

 

28.GOVERNING LAW

 

28.1This agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

28.2The parties irrevocably agree to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

  

This agreement has been entered into on the date stated at the beginning of this
agreement.

 

 21 

 

 

Signed by for and on behalf of Inspired Gaming (UK) Limited   /s/ Steven Holmes

 

Signed by the Employee   /s/ Stewart Baker

 

 22 

 

 

SCHEDULE 1

Personal Employment Terms

 

Stewart Baker, whose address is at 12 Hobson Drive, Spondon, Derby, DE21 7TU
(Employee).

 

Job title: Chief Financial Officer     Reporting to: Luke Alvarez     Place of
work: Burton     Normal Hours: 37.50 per week     Date of commencement: 22nd
September 2014     Salary: £160,000 per annum     Pension: Inspired Gaming Group
Flexible Retirement Plan with 15% Employer Contribution     Holiday Entitlement:
25 days per annum plus Statutory Bank Holidays

 

Notice: You are required to give twelve months’ notice of termination of
employment to the Company.   The Company is required to give twelve months’
notice and, in any event not less than one week’s notice for each completed year
of service subject to a maximum of 12 weeks’ notice.

 

 23 

 

 

SCHEDULE 2

Post-Termination Restrictions

 

1.In order to protect the Confidential Information, trade secrets and business
connections of the Company and each Group Company to which you have access as a
result of your Employment, you covenant with the Company (for itself and as
trustee and agent for each Group Company) that you shall not:

 

(a)for 12 month(s) after Termination solicit or endeavour to entice away from
the Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business; or



(b)for 12 month(s) after Termination in the course of any business concern which
is in competition with any Restricted Business, offer to employ or engage or
otherwise endeavour to entice away from the Company or any Group Company any
Restricted Person; or



(c)for 12 month(s) after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business; or



(d)for 12 month(s) after Termination, be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

(e)at any time after Termination, represent yourself as connected with the
Company or any Group Company in any Capacity; or



(f)for 12 months after Termination have any dealings with any supplier, partner;
or other business doing business with the Company or any Group Company such that
these dealings do or could cause such other entity to materially adversely
affect the terms of business which they have with the Company or any other Group
Company.

 

 24 

 

 

2.None of the restrictions in clause 1 of this Schedule shall prevent you from:

 

(a)holding an investment by way of shares or other securities of not more than
5% of the total issued share capital of any company, whether or not it is listed
or dealt in on a recognised stock exchange; or



(b)being engaged or concerned in any business concern insofar as your duties or
work shall relate solely to geographical areas where (i) you have had no
dealings, (ii) you have had no responsibility, or (iii) about which you have had
no Confidential Information in the 12 months before Termination or the business
concern is not in competition with any Restricted Business; or



(c)being engaged or concerned in any business concern, provided that your duties
or work shall relate solely to services or activities of a kind with which you
were not concerned to a material extent and did not have Confidential
Information regarding in the 12 months before Termination.

 

3.The restrictions imposed on you by this clause apply to you acting in any
Capacity:

 

(a)directly or indirectly; and



(b)on your own behalf or on behalf of, or in conjunction with, any firm, company
or person.

 

4.The periods for which the restrictions in clause 1 apply shall be reduced by
any period that you spend on Garden Leave immediately before Termination.

 

5.If you receive an offer to be involved in a business concern in any Capacity
during your Employment, or before the expiry of the last of the covenants in
this clause, you shall give the person making the offer a copy of this clause
and shall tell the Company the identity of that person as soon as possible after
accepting the offer.

 

6.The Company and you entered into the restrictions in this clause having had
the opportunity to be separately legally advised.

 

7.Each of the restrictions in this clause are intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

 25 

 

 

8.You will, at the request and expense of the Company, enter into a separate
agreement with any Group Company in which you agree to be bound by restrictions
corresponding to those restrictions in this clause (or such of those
restrictions as the Company deems appropriate) in relation to that Group
Company.

 

SCHEDULE 3

Intellectual Property

 

1INTELLECTUAL PROPERTY

 

1.1The definitions and rules of interpretation in the contract of employment
apply in this Schedule.

 

1.2You acknowledge that all Employment IPRs, Employment Inventions and all
materials embodying them shall automatically belong to the Company to the
fullest extent permitted by law. To the extent that they do not vest in the
Company automatically, you hold them on trust for the Company.

 

1.3You acknowledge that, because of the nature of your duties and the particular
responsibilities arising from the nature of your duties, you have, and shall
have at all times while you are employed by the Company, a special obligation to
further the interests of the Company.

 

1.4To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company by virtue of clause 1.2, you agree,
immediately on creation of such rights and Inventions, to offer them to the
Company in writing. You agree that the provisions of this clause 1 shall apply
to all Employment IPRs and Employment Inventions offered to the Company under
this clause 1.4 until such time as the Company has agreed in writing that you
may offer them for sale to a third party.

 

1.5You agree

 

(a)to give the Company full written details of all Employment Inventions which
relate to or are capable of being used in the business of any Group Company
promptly on their creation;

 

 26 

 

 

(b)at the Company’s request and in any event on the termination of your
employment to give to the Company all originals and copies of correspondence,
documents, papers and records on all media which record or relate to any of the
Employment IPRs;



(c)not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and



(d)to keep confidential each Employment Invention unless the Company has
consented in writing to its disclosure by you.

 

1.6You waive all your present and future moral rights which arise under the
Copyright Designs and Patents Act 1988, and all similar rights in other
jurisdictions relating to any copyright which forms part of the Employment IPRs,
and agree not to support, maintain or permit any claim for infringement of moral
rights in such copyright works.

 

1.7You acknowledge that, except as provided by law, no further remuneration or
compensation other than that provided for in this agreement is or may become due
to you in respect of your compliance with this clause. This clause is without
prejudice to your rights under the Patents Act 1977.

 

1.8You undertake to use your best endeavours to execute all documents and do all
acts both during and after your employment by the Company as may, in the opinion
of the Company, be necessary or desirable to vest the Employment IPRs in the
Company, to register them in the name of the Company and to protect and maintain
the Employment IPRs and the Employment Inventions. Such documents may, at the
Company’s request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company agrees to reimburse your reasonable expenses of complying with this
Schedule.

 

1.9You agree to give all necessary assistance to the Company to enable it to
enforce its Intellectual Property Rights against third parties, to defend claims
for infringement of third party Intellectual Property Rights and to apply for
registration of Intellectual Property Rights, where appropriate throughout the
world, and for the full term of those rights.

 

1.10You hereby irrevocably appoint the Company to be your attorney in your name
and on your behalf to execute documents, use your name and do all things which
are necessary or desirable for the Company to obtain for itself or its nominee
the full benefit of this clause. You acknowledge that a certificate in writing,
signed by any director or the secretary of the Company, that any instrument or
act falls within the authority conferred by this agreement shall be conclusive
evidence that such is the case so far as any third party is concerned.

 

 27 

 

 

